 6DECISIONSOF NATIONALLABOR RELATIONS BOARDChildren'sBaptist.Home of Southern CaliforniaandAmerican Federation of State,County,and Munici-pal Employees,AFL-CIO,Council36. Case 31-CA-5994September20, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on March 23, 1976, by Ameri-can Federation of State, County, and Municipal Em-ployees,AFL-CIO, Council 36, herein called theUnion, and duly served on Children's Baptist Homeof Southern California, herein called Respondent,the General Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region31, issued a complaint and notice of hearing on April13, 1976, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 7, 1975,following a Board election in Case 31-RC-2618 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about January 30, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On May 7, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On June 7, 1976, counsel for the General Counselfiled directly with the Board a motion for summaryjudgment. On June 11, 1976, Respondent filed a mo-tion for summary judgment and statement in opposi-tion to General Counsel's motion for summary judg-ment. Subsequently, on June 18, 1976, the Boardissued an order transferring the proceeding to theBoard and a notice to show cause why the GeneralCounsel's and/or the Respondent's motions for sum-mary judgment should not be granted. On June 29,1976, counsel for the General Counsel filed an oppo-sition to Respondent's motion. Thereafter by letterdated July 1, 1976, Respondent filed a supplement toitsmotion and statement in opposition, to whichcounsel for the General Counsel responded by letterdated July 2, 1976.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Rulings on the Motions for Summary JudgmentReview of the record, including the representationproceedings in Case 31-RC-2618, establishes that,after a hearing at which jurisdictional issues were liti-gated, the Acting Regional Director issued a Deci-sion and Direction of Election on December 28,1973, finding that Respondent's operations satisfiedtheBoard's existing jurisdictional standards andwere sufficiently similar to those of the employers inJewish Orphan's Home 2andChildren'sVillage 3 towarrant the assertion of jurisdiction over Respon-dent.Respondent did not file a request for review.On January 23, 1974, elections were held in the threestipulated units. The Union won the election in aunit of all employees involved herein.4 Respondentfiled timely objections to the election alleging,interalia,certain material misrepresentations. After an in-vestigation, the Regional Director issued his Reporton Objections and Order Directing Hearing, recom-mending that a hearing be held on one of Respon-dent's material misrepresentation objections and thatthe remaining objections be overruled.Respondent filed with the Board timely exceptionsto the report and a supporting brief, in which it ba-sically reiterated its objections. Thereafter, on June17, 1974, Respondent amended its exceptions andfiled a motion for reconsideration of the Acting Re-gionalDirector's decision to assert jurisdiction inlight of the Board's May 24, 1974, decision inMingQuong5which explicitly overruled the precedents inJewish Orphan's HomeandChildren'sVillage.OnDecember 5, 1974, the Board issued its Decision andiOfficial notice is taken of the record in the representation proceeding,Case 31-RC-2618, as the term "record" is defined in Secs 102 68 and102.69(g) of the Board'sRules and Regulations,Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd 388 F 2d 683 (C.A 4,1968);Golden Age Beverage Co,167 NLRB 151 (1967), enfd 415 F 2d 26(C.A 5, 1969);Intertype Co. v. Penello,269 F Supp. 573 (D C. Va , 1967),Follett Corp,164 NLRB 378 (1967), enfd 397 F.2d 91 (C A. 7, 1968); Sec.9(d) of the NLRA,as amended2 Jewish Orphan's Home of Southern Californiaa/k/a Vistadel Mar ChildCare Service,191NLRB 32 (1971)3The- Children's Village, Inc.,186 NLRB 953 (1970)4 The social workers votedfor inclusion in the unit while the office cleri-cals votedagainst representationby the Unionand against inclusion in theunit5MingQuong Children's Center,210 NLRB 899 (1974).226 NLRB No. 4 CHILDREN'S BAPTIST HOME OF SO.CALIF.Order Directing Hearing,' asserting jurisdiction overRespondent based on (1) Respondent's failure to filea timely request for review of the Decision and Di-rection of Election and (2) the need to protect thestatutory rights of Respondent's employees, who, asalleged in the companion unfair labor practice case,7engaged, to their detriment, in protected concertedactivities in reliance upon the assertion of jurisdic-tion.After the hearing on objections, at which Respon-dent again raised the issue of jurisdiction, Respon-dent filed with the Hearing Officer a brief arguingthat the settlement of the companion unfair laborpractice case had removed the rationale for assertingjurisdiction in the representation proceedings. In hisReport and Recommendation, issued April 3, 1975,theHearing Officer recommended that the objec-tions be overruled and the Union certified. Respon-dent filed timely exceptions to the Report and Rec-ommendations and to the failure of the HearingOfficer to deal with the jurisdictional issue, and insupport thereof incorporated its posthearing briefand its argument against the assertion of jurisdiction.On November 7, 1975, the Board issued its Decisionand Certifications, in which it adopted the HearingOfficer's findings and recommendations and specifi-cally denied Respondent's request that it reverse itsprior decision and withdraw its assertion of jurisdic-tion because Respondent has raised no new issues offact or law in claiming that the prior decision wasincorrect at the time of its issuance. The Board fur-ther found that, in any event, Respondent is a"health care institution" within the meaning of Sec-tion 2(14) of the Act. Accordingly, the Board certi-fied the Union.In its submissions in this proceeding, Respondent,in substance, contends that the Board lacks discre-tionary jurisdiction over Respondent under theMingQuong;precedent. On the other hand, counsel for theGeneral Counsel contends in substance that (1) thejurisdictionalissuesraised by Respondent hereinwere decided by the Board in the underlying repre-sentation case and may not be relitigated and (2) thebasis of Respondent's motion for summary judgmentand its' opposition to the General Counsel's motion iseliminatedby theBoard'sdecision inSt.AloysiusHome,&expressly overrulingMing Quong.We agreewith the General Counsel.With respect to Respondent's contention that theBoard" does not have discretionary jurisdiction overit, it is apparent that Respondent seeks to relitigate6 215 NLRB 306 (1974)A hearing was also directed on a second misrep-resentation objectionsChildren's Baptist Home of Southern California,215 NLRB 303 (1974).The Rhode Island Catholic Orpahn Asylum, a/k/a St Aloysius Home,224NLRB 134x4, (1976)7the jurisdictionalissuesconsidered and decided bythe Board in the underlying representation proceed-ings. It is well settled that in the absence of newlydiscovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been liti-gated in a prior representation proceeding.All issues, raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practice pro-ceeding.10 Further, we agree with the General Coun-sel that the standard established inSt. Aloysius Homefor specialized institutions such as Respondent hasbeen met by Respondent's admitted annual grossrevenues in excess of $250,000 and annual out-of-state purchases in excess of $50,000 so as to warrantthe exercise of the Board's jurisdiction. We shall, ac-cordingly, deny Respondent's motion and grant theGeneral Counsel's Motion for Summary Judgment."On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times ma-terial herein, a nonprofit institution providing resi-9 SeePittsburghPlate Glass Co v. N L R B,313 U S 146, 162 (1941),Rules and Regulationsof the Board,Sees102.67(f) and 102 69(c)10 In its answer Respondent denies the allegationsof the complaint withrespect to(1) its statusas an employerin commerce within the meaning ofSec 2(6) and(7) of the Act, (2) the electionresults and certification,-and (3)the request and refusal to bargain. Respondent's employerstatus and theelection resultsand certification were established in the underlying repre-sentationproceeding and may not be rehtigated. As to the complaintallega-tions of a request and refusalto bargain, attached to the General Counsel'sMotion for Summary Judgmentare a letter of requestby the Union datedNovember 19, 1975, and a letter from Respondent dated January 30, 1976,refusing to recognizethe Union As Respondentoffers nothing to contro-vert these letters, the allegations concerning a request and refusal to bargainare found to be trueThrift Drug, aDivisionof J C Penney Company, Inc,215 NLRB 259 (1974), and casescited therein11 In view ofour determinations herein asto jurisdictionand as to theRespondent's status asan employerunder Sec2(6) and (7) of the Act, wefind it unnecessaryto rule uponits contentions that it isnot a health careinstitutionunder Sec. 2(14) of the Act and that dueprocess requires, that ahearing beheld thereonMember Penello would denyRespondent'smotion and grant the GeneralCounsel'sMotion for Summary Judgment solely on the ground that Re-spondenthas not raised any issuewhich is properlylitigable inthis proceed-ing.As explainedin the dissenting opinionin StAloysiusHome,MemberPenello continuesto adhere toMing Quongand would not assert jurisdic-tion over charitable, nonprofit,or noncommercial organizations 8DECISIONSOF NATIONALLABOR RELATIONS BOARDdential care for emotionally disturbed children in In-glewood, California. Respondent, in the course andconduct of its business operations, annually purchas-es and receives goods or services valued in excess of$50,000 directly from suppliers located outside theState of California. Respondent, in the course andconduct of its business operations, annually derivesgross revenues in excess of $250,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of State, County, and Mu-nicipal Employees,AFL-CIO,Council 36,is a labororganization within the meaning of Section 2(5) ofthe Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 19, 1975, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 30, 1976, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and,bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJanuary 30, 1976, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesofThe Employer at its Inglewood, California,facility, including socialworkers, child careworkers, clinic attendants, drivers, laundry andmaintenance staff, night watchmen, cooks, dish-washers, recreation leaders, teaching assistants,and ceramic instructors; excluding all other em-ployees,guards and supervisors within themeaning of the Act.2.ThecertificationOn January23, 1974,a majority of the employeesof Respondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 31,designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent.The Unionwas certified as thecollective-bargaining representative of the employeesin said unit on November7, 1975,and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the. Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the, Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur- CHILDREN'S BAPTIST HOME OF SO.CALIF.9nettConstruction Company,149 NLRB 1419,- 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAw1.Children's Baptist Home of Southern Californiaisan employer engaged in commerce, within themeaningof Section 2(6) and (7) of the Act.2.American Federation of State, County, andMunicipal Employees, AFL-CIO, Council- 36, is alabor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time employees ofthe Employer at its Inglewood, California, facility,including social workers, child care ,workers, clinicattendants, drivers, laundry and maintenance staff,night watchmen, cooks, dishwashers, recreation lead-ers, teachingassistants,andceramic instructors; ex-cluding all other employees, guards, and supervisorswithin the meaning of the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act.4.Since November 7, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 30, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.Children's Baptist Home of Southern California, In-glewood, California, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with American Federation ofState, County, and Municipal Employees, AFL-CIO,Council 36, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All full-time and regular part-time employeesof the Employer at its Inglewood, California,facility, including socialworkers, child careworkers, clinic attendants, drivers, laundry andmaintenance staff, night watchmen, cooks, dish-washers, recreation leaders, teaching assistants,and ceramic instructors; excluding all other em-ployees,guards, and supervisors within themeaning of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Post at its Inglewood, California, facility cop-iesof the attached notice marked "Appendix." 12Copies of said notice, on forms provided by the Re-gionalDirector for Region 31, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withAmerican Federation of State, County, and Mu-nicipal Employees, AFL-CIO, Council 36, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySectiow 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment,and, if., an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time employ-ees of the Employer at its Inglewood, Califor-nia, facility, including social workers, childcare workers, clinic attendants, drivers, laun-dry and maintenance staff, night watchmen,cooks, dishwashers, recreation leaders, teach-ing assistants, and ceramic instructors; ex-cluding all other employees, guards, and su-pervisors within the meaning of the Act.CHILDREN'S BAPTIST HOME OF SOUTHERNCALIFORNIA